Citation Nr: 1235527	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  09-12 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for De Quervain's disease of the right wrist.  

4.  Entitlement to service connection for refractive error (claimed as decreased vision).  

5.  Entitlement to an initial disability evaluation in excess of 0 percent for a left inguinal hernia repair.  

6.  Entitlement to an initial disability evaluation in excess of 10 percent for left shoulder impingement syndrome.  

7.  Entitlement to an initial disability evaluation in excess of 30 percent for asthma.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel

NTRODUCTION

The Veteran had active service from September 1988 to September 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in Denver, Colorado in August 2012.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

The issue of entitlement to an increased disability evaluation for asthma is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran's De Quervain's disease of the right wrist manifested during active military service.  

2.  The Veteran does not suffer from a disability manifested by impaired vision for which service connection may be granted.  

3.  The Veteran does not have a current diagnosis of hearing loss.  

4.  The Veteran does not currently suffer from tinnitus that manifested during, or as a result of, active military service.  

5.  The Veteran's left inguinal hernia repair did not result in any adverse residuals, aside from a 7 centimeter by 1 centimeter scar that is well-healed, superficial and nontender.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for De Quervain's disease of the right wrist have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  The criteria for establishing entitlement to service connection for loss of vision have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

3.  The criteria for establishing entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).

4.  The criteria for establishing entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

5.  The criteria for establishing entitlement to an initial compensable disability evaluation for the residuals of a left inguinal hernia repair have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic Code 7338, 4.118, Diagnostic Code 7802 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Regarding the Veteran's claims for service connection, a letter sent to the Veteran in October 2008 addressed all notice elements listed under 3.159(b)(1) and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  As for the Veteran's claim for higher initial disability evaluation, this claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. 

Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for this claim.  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  While the Veteran's original service treatment records could not be obtained, VA did obtain and incorporate copies of his service treatment records into the claims file.  Also, the Veteran received VA medical examinations in December 2008, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  

Copies of private treatment records have also been incorporated into the claims file.  Significantly, the Veteran has not identified any additional existing evidence that is necessary for fair adjudication of the claims that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  



Service Connection Claims

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as hearing loss, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2011).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  

De Quervain's Disease

The Veteran contends that he is entitled to service connection for De Quervain's disease of the right wrist.  Having considered all of the evidence of record, the Board finds that this disability did in fact manifest during active military service.  As such, service connection is warranted.  

The Veteran's service treatment records reflect a significant amount of treatment involving the right wrist and right thumb.  A December 2001 record also reflects a diagnosis of De Quervain's disease of the right hand.  As such, it is clear that this disability manifested during military service.  

Following his separation from active duty, the Veteran was afforded a VA examination in December 2008.  Examination of the right wrist revealed a full range of motion without symptomatology.  The examiner diagnosed the Veteran with De Quervain's disease of the right wrist extensor pollicis longus.  The examiner noted that this condition was currently in complete remission.  

The above evidence demonstrates that service connection for De Quervain's disease of the right wrist is warranted.  There is clear evidence of this condition manifesting during military service.  Also, the December 2008 VA examiner concluded that the Veteran did in fact suffer from De Quervain's disease of the right wrist.  While the examiner concluded that this condition was in complete remission in December 2008, this would affect the overall disability rating to be assigned rather than suggest that service connection is not warranted.  

Affording the Veteran the full benefit of the doubt, the Board finds that service connection for De Quervain's disease of the right wrist is warranted.  See 38 U.S.C. § 5107(b).  The claim is granted.  

Bilateral Hearing Loss 

The Veteran also contends that he is entitled to service connection for bilateral hearing loss.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran does not suffer from hearing loss.  As such, service connection is not warranted.  

According to a June 2008 in-service health assessment, the Veteran was complaining of decreased hearing.  However, audiometric testing does not appear to have been performed at this time and there was no formal diagnosis of hearing loss assigned.  

Following his separation from active duty, the Veteran was afforded a VA audiometric examination in December 2008.  The Veteran reported a gradual decrease in hearing in both ears over the previous 10 years.  Audiometric testing revealed, pure tone thresholds, in decibels (dB), to be:






HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
10
15
LEFT
5
5
10
10
10

Speech audiometry revealed speech recognition ability of 100 percent in each ear.  The examiner concluded that the Veteran had normal hearing sensitivity across all frequencies, bilaterally, and there was no evidence of hearing damage.  The record contains no further evidence diagnosing hearing loss, and the Veteran denied having ever been formally diagnosed with hearing loss during his August 2012 hearing.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for bilateral hearing loss.  The December 2008 VA audiologist concluded that the Veteran's hearing was normal and that he did not suffer from hearing loss.  There must be a current diagnosis of a disorder for service connection to be granted.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  Without a medical diagnosis of hearing loss, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

The Board recognizes that the Veteran believes he is entitled to service connection for bilateral hearing loss.  During his August 2012 hearing, he testified to in-service acoustic trauma.  However, he also conceded that he was not diagnosed with hearing loss during or after active duty, and that it was just symptoms that he occasionally had.  The mere exposure to acoustic trauma is not in and of itself a disability.  Furthermore, the fact that the Veteran himself may have noticed a change in his hearing over time does not demonstrate that he actually suffers from a hearing loss disability.  For VA purposes, hearing impairment is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 dB or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 CFR § 3.385 (2011).  As discussed above, the Veteran has no auditory threshold in excess of 15 dB and his speech recognition scores were 100 percent bilaterally.  As such, the Veteran's statements fail to establish that he in fact suffers from a hearing loss disability.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for bilateral hearing loss must be denied.

Tinnitus

The Veteran also contends that he is entitled to service connection for tinnitus.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran does not suffer from chronic tinnitus.  As such, service connection is not warranted.  

The Veteran's service treatment records fail to reflect a diagnosis of tinnitus or treatment for any associated symptomatology.  Likewise, post-service treatment records fail to relate a diagnosis of tinnitus to military service.  During his December 2008 audiometric examination, the Veteran described periodic high-pitched ringing in both ears that occurred a couple of times per month lasting for approximately 30 seconds.  The examiner explained that since the Veteran did not suffer from hearing loss, he would not be suffering from tinnitus due to noise exposure during active military service.  Finally, the Veteran himself testified in August 2012 that he thought his ringing may have started in the 1990s.  However, he explained that this became less over time and it was not something he was experiencing anymore.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for tinnitus.  While the Veteran has described intermittent ringing in the past, he clarified during his August 2012 hearing that this was not a condition he actually suffered from anymore.  As noted in the previous section, there must be a current diagnosis of a disorder for service connection to be granted.  Hickson, 12 Vet. App. at 252.  Without a diagnosis of tinnitus, the Board must deny the Veteran's claim.  See Degmetich, 104 F.3d at 1333 (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  While the Veteran did report ringing of the ears upon examination in December 2008, the examiner concluded that this would not be from noise exposure during military service since the Veteran did not suffer from impaired hearing at that time.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for tinnitus must be denied.

Impaired Vision

The Veteran also claims that he is entitled to service connection for his decreased vision.  However, as will be discussed below, the Veteran suffers from a refractive error of the eyes.  This condition is not a disability for which service connection may be established.  

The Veteran's July 1987 enlistment examination reflects that he suffered from impaired vision, with right eye distant corrected vision at 20/100 and left eye corrected distant vision at 20/50.  It was noted that the Veteran wore contact lenses at this time.  Therefore, there is clear evidence of impaired vision at the time of enlistment into active duty.  Nonetheless, the Veteran argued in his August 2012 hearing that he should still be granted service connection because his vision further deteriorated during active duty.  This assertion is not supported by the finding made upon examination in December 2008, however, as the Veteran's corrected distant vision was noted to be 20/20, bilaterally.  A diagnosis of refractive error was assigned at this time.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for his refractive error.  Initially, the Board notes that, concerning refractive error, a refractive error is considered a congenital defect which is not subject to service connection.  38 C.F.R. § 3.303(c).  Also, the VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section B, provides guidance on evaluating conditions of the organs of special sense (i.e., the eyes).  Refractive errors are defined to include astigmatism, myopia, hyperopia and presbyopia.  See M21-1MR, Part III, Subpart iv, 4.B.10.d.  Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not "diseases or injuries" within the meaning of applicable legislation.  As such, the Veteran's diagnosed refractive error is not a disability for which service connection may be established.  

The Board recognizes that service connection may be granted for additional disability due to disease or injury superimposed upon a defect during service.  VAOPGCPREC 82-90 (1990).  However, the record contains no competent evidence of an additional eye disability related to military service.  The Veteran's service treatment records fail to reflect that he suffered from any actual eye disorder during his active military service.  In August 2012, the Veteran testified that he first began wearing glasses when he was 5 or 6 years of age, but that he felt he was entitled to service connection because, in his opinion, his vision degraded significantly while he was on active duty.  However, this would not be evidence of an additional disability, but rather the progression of his refractive error - a condition for which service connection cannot be established.   

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for refractive error must be denied.

Claims for Increased Disability Evaluations

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2011).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2011).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in Fenderson v. West, the Court noted that where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  12 Vet. App. 119, 126 (1999).  

Left Inguinal Hernia Repair

The Veteran contends that he is entitled to a compensable disability evaluation for the residuals of his left inguinal hernia repair.  Service connection was originally established in a March 2009 rating decision.  A noncompensable (0 percent) disability evaluation was assigned under Diagnostic Code 7802 due to scarring, effective as of October 1, 2008.  A timely notice of disagreement was received from the Veteran in March 2009, but the noncompensable rating was continued in an April 2009 statement of the case.  The Veteran appealed this decision to the Board in April 2009.  

The Veteran was afforded a VA examination in December 2008.  The examiner noted that the Veteran had a left-sided inguinal hernia repair in 1998 with good effect.  Examination of the abdomen revealed no tenderness, guarding or rigidity.  There was a 7 centimeter (cm) by 1 cm scar on the left inguinal area that was difficult to see and very-well healed.  The scar was superficial without any underlying tissue loss.  There was no pain on palpation, the scar was stable and there was no ulceration, edema or infection.  The contour was flat, there was no adherence to underlying tissue and there was no disfigurement.  The examiner diagnosed the Veteran with a left indirect inguinal hernia repaired without any adverse residual and with good end result at this stage.  

A VA physical examination report dated April 2009 notes that the Veteran had a history of a left inguinal hernioplasty.  However, upon examination, the Veteran denied symptomatology such as abdominal pain.  No complications related to this condition were noted in the report.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to a compensable disability evaluation for the residuals of his left inguinal hernia repair.  The Veteran's inguinal hernia scar is currently rated as noncompensable under Diagnostic Code 7802.  Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  38 C.F.R. § 4.118.  According to the December 2008 VA examination report, the Veteran's scar is 7 cm by 1 cm, or 7 square cm.  As such, a higher disability evaluation under Diagnostic Code 7802 is not warranted.  

The Board has also considered whether a higher disability evaluation may be warranted under any other diagnostic code pertaining to scarring.  However, the preponderance of the evidence of record demonstrates that the Veteran's scar is not deep, it does not cause limitation of motion, it is not unstable, it is not painful upon examination and it does not impact the Veteran's ability to function.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7803-05.  The Veteran also testified in December 2012 that his scarring was well-healed and nontender.  As such, a compensable disability evaluation for a left inguinal hernia scar is not warranted.  

The Board notes that amendments were made to the criteria for rating the skin, effective as of October 23, 2008.  However, the amended regulations are only applicable to claims received on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (September 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800-05 (2009)).  The Veteran's claim was received in August 2008.  

The Board further notes that the Veteran is not entitled to a separate disability evaluation for a left inguinal hernia under Diagnostic Code 7338.  Under this code, a noncompensable disability evaluation is warranted when there is evidence of an inguinal hernia that is small, reducible, or without true hernia protrusion.  38 C.F.R. § 4.114.  A compensable disability evaluation of 10 percent requires that it be recurrent, readily reducible and well-supported by a truss or belt.  Id.  According to the December 2008 VA examiner, the Veteran's hernia was in fact repaired in 1998 with good end results and no adverse residuals.  As there is no present evidence of a hernia, a separate disability evaluation is not warranted.  

The Board recognizes that the Veteran believes he is entitled to a compensable disability evaluation for his left inguinal hernia.  During his August 2012 hearing, he testified that he believed the mesh from his previous surgery sometimes irritated his hip when going from a sitting to standing position.  He also asserted that his abdominal muscle was inadvertently damaged in his March 2009 notice of disagreement.  However, this testimony does not demonstrate entitlement to a higher disability evaluation under any applicable diagnostic code.  Further, there was no evidence of poorly placed mesh or damaged abdominal muscles upon examination in December 2008 and the examiner specifically concluded that the Veteran had no adverse residuals due to his surgery.  As such, the Veteran's subjective symptoms, which have not in fact been related to his service-connected hernia surgery, fail to reflect entitlement to a higher disability evaluation.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to a compensable disability evaluation for the residuals of a left inguinal hernia must be denied.


ORDER

Service connection for De Quervain's disease of the right wrist is granted.  

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  

Service connection for refractive error, claimed as loss of vision, is denied.  

An initial compensable disability evaluation for the residuals of a left inguinal hernia repair is denied.  


REMAND

Left Shoulder Impingement

The Veteran also contends that he is entitled to a disability evaluation in excess of 10 percent for his service-connected left shoulder impingement.  Service connection was originally granted for this disability in March 2009.  A 10 percent disability evaluation was assigned under Diagnostic Code 5010, effective as of October 1, 2008.  A timely notice of disagreement was received by VA in March 2009, but the 10 percent disability evaluation was continued in an April 2009 statement of the case.  The Veteran appealed this decision to the Board in April 2009.  

Following his separation from active duty, the Veteran was afforded a VA examination in December 2008.  The Veteran reported intermittent left shoulder pain that only happened with activity.  It was described as both dull and sharp and it did not radiate.  The Veteran described flare-ups at least once every two weeks due to activity, lasting for a few seconds.  The examiner noted that this condition limited the Veteran's ability to lift objects about 35 pounds at work and his ability to pick up his children or play sports at home.  The Veteran denied any swelling or locking and it was noted that he functioned perfectly well when his arm was below shoulder level.  Examination revealed definite tenderness of the coracoids process of the left shoulder and some slight tenderness of the acromioclavicular joint (AC)There was no evidence of any swelling, discoloration or increase in temperature.  Range of motion was noted to be equal in both shoulders, and left shoulder testing revealed abduction from 0 to 80 degrees, adduction from 0 to 50 degrees, horizontal flexion from 0 to 180 degrees (with pain at 110 degrees), backward extension from 0 to 50 degrees, internal rotation from 0 to 90 degrees (with pain at 75 degrees) and external rotation from 0 to 90 degrees.  The examiner diagnosed the Veteran with left impingement syndrome of the left shoulder associated with mild acromioclavicular joint arthritis.  

The Veteran was also seen for a physical examination with VA in April 2009.  It was noted that the Veteran had pain and limited adduction of the left shoulder.  The Veteran was diagnosed with degenerative joint disease of the left shoulder.  

During his August 2012 hearing, the Veteran testified to a significant amount of pain and a serious lack of mobility.  The Veteran also described weakness and fatigue in the left arm.  The Veteran also asserted that compared to his right shoulder, his left shoulder limitation of motion was "extremely severe."  This testimony is in stark contrast to the findings made upon examination in December 2008.  According to the December 2008 VA examiner, range of motion was equal in both shoulders.  However, the Veteran is now asserting that his left shoulder range of motion is "extremely" limited when compared to his right shoulder range of motion.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a 2 year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  Since it has been more than 4 years since the Veteran's last examination, and since he has alleged a significant worsening in his left shoulder disability, he should be afforded the opportunity to appear for a more recent VA examination.  

Furthermore, the most recent VA treatment record in the claims file is dated April 2009.  Records prepared since this time should be obtained and incorporated into the claims file.  

Increased Evaluation for Asthma

The Veteran was granted service connection for asthma in a March 2009 rating decision.  A 30 percent disability evaluation was assigned under Diagnostic Code 6602, effective as of October 1, 2008.  VA received a timely notice of disagreement from the Veteran in March 2009, but the 30 percent disability evaluation was continued in an April 2009 statement of the case.  The Veteran appealed this decision to the Board in April 2009.  

During his August 2012 hearing, the Veteran testified that he was continuing to receive treatment for his asthma from a private physician with the initials R.A.N. at the Asthma & Allergy Associates in Colorado Springs.  The record only contains treatment records from this facility through December 2008.  As such, records from this physician from December 2008 through the present should be obtained and incorporated into the claims file.  

In addition, the Veteran should be scheduled for an additional VA examination to determine the current level of severity of his service-connected asthma.  During his August 2012 hearing, the Veteran reported that his private physician told him he was suffering from moderate to severe asthma.  However, the April 2010 VA examination report reflects a diagnosis of "mild asthma."  Therefore, the Veteran should also be afforded the opportunity to appear for a current VA examination to determine the severity of his service-connected asthma.  See Caffrey, 6 Vet. App. at 381; see also Snuffer, 10 Vet. App. at 403.  

Accordingly, the case is REMANDED for the following action:

1.  VA treatment records prepared since April 2009 should be obtained and incorporated into the claims file.  

2.  Contact the Veteran and ask him to provide VA with copies of private medical records from the Asthma & Allergy Associates in Colorado Springs, Colorado since December 2008.  If the Veteran does not have copies of these records, then after securing any necessary authorization from him, VA should obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  The Veteran should be scheduled for a VA examination before an appropriate physician to determine the current level of severity of his service-connected left shoulder disability.  The Veteran's claims file and a copy of this remand must be made available to the examiner for review in conjunction with the scheduled examination, and the examination report should reflect review of these items.  All indicated tests and studies should be performed, and the examiner should describe in detail all symptomatology associated with the left shoulder.  

The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the left shoulder.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.  

The Veteran's lay statements regarding his symptomatology should be considered and discussed, and the examiner should describe in detail what impact this disability has on the Veteran's employability.  

4.  The Veteran should also be scheduled for a VA examination before an appropriate physician to determine the current level of severity of his service-connected asthma.  The Veteran's claims file and a copy of this remand must be made available to the examiner for review in conjunction with the scheduled examination, and the examination report should reflect review of these items.  All indicated tests and studies should be performed, and the examiner should describe in detail all symptomatology associated with the Veteran's asthma.  

Specifically, pulmonary function testing should be performed and the results included in the examination report.  The examiner should also note the frequency in which the Veteran must visit a physician for required care of exacerbations and whether the Veteran requires intermittent courses of systemic corticosteroids (and if so, how often in the last year). 

The Veteran's lay statements regarding his symptomatology should be considered and discussed, and the examiner should describe in detail what impact this disability has on the Veteran's employability.  

5.  The RO/AMC should then review the claims file and all additional development to ensure that the mandates of this remand have been satisfied.  If additional development is deemed necessary, these steps should be taken prior to returning this case to the Board.  

6.  After completion of the above, the claims should be reviewed in light of any new evidence.  If the claims are not granted, the Veteran should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


